          Case 1:17-cv-07291-VEC Document 132 Filed 09/30/20          USDCPage
                                                                            SDNY1 of 2
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC #:
UNITED STATES DISTRICT COURT                                          DATE FILED: 09/30/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
  DE QUAN LU, DIAN JIN JIANG, QI GUI                            :
  GUO, and WEI QIN ZHU,                                         :
                                                                :
                                      Plaintiffs,               : 17-CV-7291 (VEC)
                                                                :
                             v.                                 :      ORDER
                                                                :
                                                                :
  RED KOI, INC d/b/a RED KOI ORGANIC                            :
  SUSHI LOUNGE, LIN LIN, C&H Fortune,                           :
  Inc., Ying Chen, Jing Xin Dong, Xiaohua Zhu                   :
  a/k/a Ken Zhu, John Does #1-10, Jane Does #1- :
  10, and Company ABC #1-10                                     X

                                      Defendants.
 --------------------------------------------------------------
VALERIE CAPRONI, United States District Judge:

        WHEREAS on March 3, 2020, this Court granted Plaintiffs’ motion for leave to amend,

requiring Plaintiffs file a second amended complaint no later than March 6, 2020, Dkt. 120;

        WHEREAS this same order stated that “[a]ll Defendants must answer or otherwise

respond to the second amended complaint, on or before March 27, 2020,” Dkt. 120;

        WHEREAS on March 3, 2020, Plaintiffs timely filed a second amended complaint, Dkt.

121;

        WHEREAS on March 27, 2020, Defendants Ying Chen and Xiaohua Zhu timely filed a

Motion to Dismiss, Dkt. 124; and

        WHEREAS the remaining Defendants did not answer or otherwise respond to the second

amended complaint;

        IT IS HEREBY ORDERED THAT the remaining Defendants must answer or otherwise

respond to the second amended complaint by no later than Friday, October 9, 2020. If the

remaining Defendants do not comply with this deadline, Plaintiffs are directed to move for an

                                                         1
        Case 1:17-cv-07291-VEC Document 132 Filed 09/30/20 Page 2 of 2




order to show cause why default judgment should not be entered against these Defendants, in

accordance with this Court’s Individual Practices, by no later than Friday, October 16, 2020.



SO ORDERED.
                                                   _________________________________
Date: September 30, 2020                                 VALERIE CAPRONI
      New York, New York                                 United States District Judge




                                               2
